Citation Nr: 0620965	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-36 415	)	DATE
	)
	)


THE ISSUE

Whether an October 2005 Board of Veterans' Appeals (Board) 
decision contains clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in October 2005 
seeking review of an October 2005 Board decision denying 
service connection for tuberculosis and a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria; and remanding claims for service connection for a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver; a disability manifested by dizziness 
or fatigue; and a liver disorder, classified as Gilbert's 
syndrome/disease with hyperbilirubinemia, to determine 
whether that decision involved clear and unmistakable error 
(CUE).

2.  The Board received notice on May 23 2006, that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of an October 2005 Board decision denying 
service connection for tuberculosis and a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria; and remanding claims for service connection for a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver; a disability manifested by dizziness 
or fatigue; and a liver disorder, classified as Gilbert's 
syndrome/disease with hyperbilirubinemia, to determine 
whether that decision involved CUE, should be dismissed.  38 
C.F.R. § 20.1404(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2005), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed.


                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2005).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

